Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 08/16/2019. In virtue of this communication, claims 1-6 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  D1 ZHITING HU ET AL: "Harnessing Deep Neural Networks with Logic Rules", PROCEEDINGS OF THE 54TH ANNUAL MEETING OF THE ASSOCIATION FOR COMPUTATIONAL LINGUISTICS (VOLUME 1: LONG PAPERS), 2016, pages 2410-2420, XP055433576, Stroudsburg, PA, USA DOI: 10.18653/v1/P 16-1228, herein after Hu, in view of Wierzynski (US 2017/0024641 A1).   


 	Regarding Claim 1, Hu teaches “A computer-implemented method for training a neural network system (“a framework capable of enhancing general types of neural networks"; “[our framework enables a neural network to learn simultaneously from labeled instances as well as logic rules"; "a natural "side-product" of the integration is the support for semi-supervised learning where unlabled data is used to better absorb the logical knowledge," page 1, right-hand column, lines 10-11, 27-29, and 33-36) comprising an original neural network (Figure 7 - student Pe(y/x), page 2) and a label generator (Figure 1 - teacher q(y/x), page 2), 
the method comprises: obtaining a number of training cases comprising input data and wherein at least one training case is labeled (Figure 7 - unlabeled data / labeled data, page 2), 
training the neural network system by a sequence of training steps where at each training step at least one of the following operations is performed: training the original network by processing a subset of the labeled training cases with labels ("Emulating the q outputs serves to transfer this knowledge into Po. The new objective is then formulated as a balancing between imitating the soft predictions of q and predicting the true hard labels: Eq.(2)," page 3, right-hand column, lines 14-19); 

 updating the weights of the label generator based on its current weights and the weights of the original network in response to an outcome of the training of the original network ("we now proceed to construct the teacher network ge(y/x) at each iteration from pe(y|x)." page 4, left-hand column, lines 10-18; "q is constructed by projecting p into a subspace constrained by the rules," page 3, right-hand column, lines 9-10; "Our goal is to find the optimal q that fits the rules while at the same time staying close to pg." page 4, left-hand column, lines 20-21); and 
each of the operations gets performed at least once during training of the neural network system. 
However, Hu does not explicitly disclose the limitation “generating a label with the label generator for a subset of the training cases and training the original network with the generated label.”
 	In the same field of endeavor Wierzynski discloses a method of transfer learning includes receiving second data and generating, via a first network, second labels for the second data. In one configuration, the first network has been previously trained on first labels for first data. Additionally, the second labels are generated for training a second network (see abstract, fig. 6 and par. 0080-0082). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate labels and training an original network using the labels as taught by Wierzynski in the system of Hu, in order to simplify training of the neural network models (see Wierzynski par. 0008-0009).  

	Claims 3 and 5 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Hu teaches the limitations "the training of the original network by processing each of the plurality of training cases is performed by minimizing the combination of a classification cost between a predicted label by the original network and the original label and a consistency cost between the predicted label by the original network and the generated label by the label generator ("The new objective is then formulated as a balancing between imitating the soft predictions of q and predicting the true hard labels: Eq.(2), where I denotes the loss function selected according to specific applications (e.g., the cross entropy loss for classification) I s(n) raised to (t) is the soft prediction vector of q on x, at iteration t; and pie is the imitation parameter calibrating the relative importance of the two objectives." page 3, right-hand column, lines 15-25). 

	Claims 4 and 6 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648